Citation Nr: 1043550	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-20 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.   Entitlement to a rating in excess of 20 percent for a right 
knee, status post medial meniscectomy prior to January 28, 2008.

2.  Entitlement to a rating in excess of 30 percent from March 1, 
2009, for a right knee, status post medial meniscectomy and total 
knee replacement.

3.  Entitlement to service connection for left shoulder 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to December 
1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issue of entitlement to service connection for left shoulder 
degenerative joint disease is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 28, 2008, the Veteran's right knee 
disability is manifested stiffness, painful motion and limitation 
of motion with extension 5 degrees short of full extension and 
flexion limited to 120 degrees. 

2.  After March 1, 2009, the Veteran's right knee disability, 
status post total knee replacement surgery is manifested by 
extension 5-8 degrees short of full flexion and flexion limited 
to 80 degrees.  


CONCLUSIONS OF LAW

1.  Prior to January 28, 2008, the criteria for a rating in 
excess of 20 percent for a right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5259, 
5260, 5261, 5262 (2010).

2.  After March 1, 2009, the criteria for a rating of 60 percent 
for a right knee disability, status post total knee replacement 
surgery have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes 5055, 5261, 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

In this case, VCAA letters in June and August 2005 apprised the 
Veteran of how to substantiate the claims and explained the 
division of responsibilities between VA and a claimant in 
developing a claim.  The Board further notes that letters dated 
April 2007 and May 2008 notified the Veteran that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An 
October 2008 supplemental statement of the case reflects 
readjudication of the claim following the completion of notice.  
Hence, the Veteran is not shown to be prejudiced by the timing of 
the latter notice.  See Mayfield.

VA also has a duty to assist the Veteran in the development of 
his claims.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records, VA treatment records, private 
treatment records and VA examinations are of record.  The Veteran 
has not identified any outstanding pertinent evidence to be 
obtained.

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

I.  Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during active service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and an 
increase in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Diagnostic Code 5055, for knee replacement, provides a minimum 30 
percent rating.  A 60 percent rating is warranted for knee 
replacement with chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  Diagnostic Code 
5055 instructs that knee replacement with intermediate degrees of 
residual weakness, pain or limitation of motion be rated by 
analogy to diagnostic codes 5256, 5261, or 5262.  

Knee impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight, a 20 percent 
evaluation if it is moderate or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Diagnostic Code 5259 provides for a 10 percent rating for 
symptomatic removal of semilunar cartilage.  

Under Diagnostic Code 5260, a 10 percent rating will be assigned 
for limitation of flexion of the knee to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the knee to 
30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the knee to 15 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260. Diagnostic Code 5261 dictates that 
extension limited to 10 degrees is 10 percent disabling, 
extension limited to 15 degrees is 20 percent disabling, and 
extension limited to 20 degrees is 30 percent disabling. 38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

II.	 Background

By a rating decision dated March 1970, the RO granted service 
connection for a medial menisectomy of the right knee following 
trauma and assigned a 10 percent rating, effective December 1969.  
In a May 2003 rating decision, the RO granted an increased rating 
of 20 percent for the Veteran's right knee medial meniscectomy, 
effective September 30, 2002.  A July 2004 rating decision 
continued the Veteran's 10 percent rating for his right knee 
disability.  In May 2005, the Veteran submitted a claim for an 
increased rating, asserting that his left knee disability had 
worsened and a November 2005 rating decision continued the 20 
percent rating.  The Veteran appealed, asserting that his 
disability warranted a higher rating.

In an April 2008 rating decision, the RO assigned a temporary 
evaluation for 100 percent, effective January 28, 2008, based on 
surgical or other treatment necessitating convalescence of the 
right knee.  The RO also assigned a 30 percent evaluation from 
March 1, 2009.  

The Veteran was afforded a VA examination in April 2004.  At that 
time, he  complained of persistent pain in the right knee and 
reported using a cane as well as neoprene supports for the past 
two years.  He took medicine for his discomfort and also had 
steroid injections to relieve his pain.  Physical examination 
revealed crepitus and pain on palpation of the medial joint line.  
There was no instability of the knee noted in varus or valgus 
stress or anterior or posterior drawer testing.  Range of motion 
demonstrated near full extension to 120 degrees of flexion.  
There was no evidence of warmth, swelling, or redness in the 
knee.  X-rays of the right knee showed tricompartemental 
degenerative joint disease with the medial compartment with near 
bone to bone content and para-articular osteophyes, but no 
evidence of significant subluxation of the knee joint.  A 
diagnosis of bilateral knee degenerative joint arthritis was 
provided.

A May 2004 private treatment record from Rheumatology Associates 
of Central Florida noted complaints of osteoarthritis in the 
knees preventing the Veteran from kneeling at church.

VA treatment records dated March 2005 to May 2005 noted a medical 
history of osteoarthritis of the knee but did not reflect any 
complaints of or treatment for a right knee disability.

VA treatment records dated December 2004 to June 2005 reflected 
complaints of pain in the right knee and treatment for 
osteoarthritis.  A December 2004 treatment record noted crepitus 
in the bilateral knees.  A February 2005 record showed that the 
Veteran walked with a slight limp favoring the right side but had 
full range of motion in the right knee with moderate crepitation.  
There was mild MJL tenderness.  There was no effusion or 
instability, and McMurray sign and Lachman's testing both 
indicated a stable right knee.  Review of a January 2005 MRI of 
the right knee showed inflammatory changes of the ACL, 
degenerated changes of the medial compartment, and remnants of 
the posterior horn of the medial meniscus.  An impression of 
degenerative joint disease and chondromalacia patellae was 
provided.

A January  2005 MRI of the right knee showed marked degenerative 
changes involving the media femorotibial joint with diffuse loss 
of articular cartilage, end plate osteophyte and subchondral cyst 
formation.  There was also substantial loss of medial meniscal 
volume with a small intact portion of the posterior horn of the 
medial meniscus present.  The MRI also showed marked inflammatory 
changes involving the anterior cruciate ligament suggestive of at 
least a partial tear.

The Veteran was afforded a VA examination in October 2005 during 
which time he complained of pain and significant stiffness in the 
right knee.  The Veteran reported swelling and instability 
symptoms, but denied weakness, locking episodes, fatigability, 
lack of endurance, or a history of recurrent subluxation or 
dislocation.  Physical examination revealed flexion to 120 
degrees with pain beginning at 90 degrees.  Extension was to 5 
degrees short of full extension.  Medial and lateral ligaments 
were intact to valgus and varus stress.  Anterior and posterior 
ligaments were intact with negative anterior and posterior 
Lachman and drawer signs.  There was slight tenderness over the 
medial joint line, but McMurrays test was negative.  A diagnosis 
of right knee status post medial meniscectomy was provided and 
the examiner noted that there was evidence of stiffness and pain 
on range of motion testing.  Additionally, the examiner stated 
that range of motion was additionally limited by pain on 
repetitive testing, but there was no evidence of fatigue, 
weakness or lack of endurance following repetitive use.

In an August 2006 MRI of the right knee, the anterior cruciate 
ligament was not visualized and was possibly ruptured.  There was 
also marked thinning of the medial meniscus, either postsurgical 
change or severe maceration, as well as and bony degenerative 
changes, most pronounced of the medial joint space.

On January 28, 2008, the Veteran underwent a right total knee 
replacement.  Both pre-operative and post operative diagnoses of 
arthritis of the right knee were provided.  A post arthroplasty 
x-ray showed femoral and tibial components in adequate positions.

III.  Entitlement to a rating in excess of 20 percent prior to 
January 28, 2008.

Prior to January 28, 2008, the Veteran is rated at 20 percent for 
a right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5259-5260.  As noted above, Diagnostic Code 5259 provides for a 
10 percent rating for symptomatic removal of semilunar cartilage.  
Diagnostic Code 5260 provides for a 20 percent rating for flexion 
limited to 30 degrees and a 30 percent rating for flexion limited 
to 15 degrees.  Additionally, Diagnostic Code 5261, for leg 
extension affords a 20 percent rating applies for extension 
limited to 15 degrees and a 30 percent rating for extension 
limited to 20 degrees.

In this case, the objective evidence does not demonstrate range 
of motion results commensurate with a higher rating under either 
Diagnostic Code 5260 or 5261.  
Indeed, upon VA examination in November 2005, the Veteran had 
flexion to 120 degrees and extension that was 5 degrees short of 
full extension.  Lachmans' and drawer signs were negative as was 
McMurrays testing.  The examiner found that range of motion was 
additionally limited by pain on repetitive testing.  However, the 
Veteran denied symptoms of instability, weakness, locking 
episodes, or a history of recurrent subluxation or dislocation.  
Additionally, VA treatment records showed full range of motion 
with moderate crepitation and no evidence of effusion, or 
instability.  

Again, the range of motion findings detailed above do not reveal 
a disability picture more nearly approximating the criteria for a 
rating in excess of 20 percent for either limitation of flexion 
or extension.  Moreover, in reaching this conclusion, the Board 
has appropriately considered additional functional limitation due 
to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, 
the Veteran complained of right knee pain and stiffness 
throughout the appeal period prior to January 28, 2008.  
Additionally, it was noted that the Veteran used a cane as well 
as a brace for his right knee, and that pain did cause additional 
limitation of motion.  

While acknowledging the complaints of right knee pain and 
stiffness, the objective record fails to show that such pain has 
resulted in additional functional limitation such as to enable a 
finding that the disability picture more nearly approximates the 
next-higher rating for either flexion or extension.  Indeed, the 
October 2005 VA examiner indicated that while there was some 
additional loss of motion due to pain on repetitive testing, 
there was no evidence of fatigability, weakness, or 
incoordination with repetitive range of motion testing.  
Moreover, the pain did not begin until 90 degrees, which is 
already accounted for by the 20 percent rating in effect during 
the period in question.

The Board has also considered whether an increased rating for 
either knee is warranted under any alternate diagnostic code.  
However, as the evidence fails to establish ankylosis, Diagnostic 
Code 5256 is not for application.  Similarly, as the evidence 
fails to demonstrate recurrent subluxation or lateral 
instability, Diagnostic Code 5257 is not applicable.  Further, as 
there is no evidence of impairment of the tibia or fibula, a 
higher rating is not possible under Diagnostic Code 5262.  
Finally, as there is no showing of genu recurvatum, Diagnostic 
Code 5263 is inapplicable.  

The Board has also contemplated whether any separate evaluations 
are applicable here.  In this regard, the Board acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated for 
functional loss associated with injury to the leg.  However, in 
the present case, the medical findings do not establish loss of 
both flexion and extension to a compensable degree.  Thus, 
assignment of separate evaluations for limitation of flexion and 
extension of the right knee is not appropriate here. 

Further regarding separate ratings, the Board acknowledges 
VAOPGCPREC 23-97, which holds that separate ratings may apply for 
arthritis and instability of the knee.  Specifically, the VA 
General Counsel has held that, when x- ray findings of arthritis 
are present and a Veteran's knee disability is evaluated under 
Code 5257, the Veteran would be entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
arthritis results in at least noncompensable limitation of 
motion.  See VAOPCGPREC 9-98 (August 14, 1998).

In the present case, a separate rating for instability is not 
warranted here.  In so finding, it is acknowledged that x-rays 
taken in conjunction with the November 2005 VA examinations 
showed osteoarthritis of the right knee.  Moreover, at his 
October 2005 VA examination, the Veteran endorsed symptoms of 
instability.  However, VA treatment records as well as the 
October 2005 VA examination revealed negative drawer, Lachmans 
and McMurrays testing.  While the Veteran is competent to report 
that his knee feels unstable, the Board finds more persuasive the 
objective testing results consistently demonstrating a stable 
right knee.  
Thus, a separate rating under Diagnostic Code 5257 is 
inapplicable and there is no basis for assignment of a separate 
rating pursuant to VAOPGCPREC 23-97 or VAOPCGPREC 9-98.  

The Board has also considered whether an extraschedular rating is 
warranted here.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria for the disability at issue reasonably 
describe the Veteran's disability level and symptomatology.  
Thus, as the Veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is adequate, 
and no referral for an extraschedular evaluation is required.  
Id.

Finally, the Board notes that the record is negative for evidence 
that the Veteran is unemployable due to his service-connected 
right knee disability prior to January 28, 2008.  Nor does the 
Veteran so claim.  Therefore, remand or referral of a claim for a 
total rating due to individual unemployability (TDIU) is not 
necessary under the Court's ruling in Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the claim for a rating in excess of 20 
percent for a right knee disability.  In making this 
determination, the Board considered the benefit-of-the-doubt 
doctrine but finds that it is inapplicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Entitlement to a rating in excess of 30 percent from March 
1, 2009.

The Board notes that on January 28, 2008, the Veteran underwent a 
total right knee replacement.  As noted above, a 100 percent 
rating is in effect for the period of January 28, 2008 until 
March 1, 2009 due to the Veteran's January 28, 2008, total right 
knee replacement.  The RO assigned a minimum 30 percent rating 
for the Veteran's right knee disability, status post total knee 
replacement surgery under 38 C.F.R. § 4.71a, Diagnostic Code 5055 
knee replacement (prosthesis).  

As noted above, Diagnostic Code 5055, for knee replacement, 
provides a minimum 30 percent rating.  A 60 percent rating is 
warranted for knee replacement with chronic residuals consisting 
of severe painful motion or weakness in the affected extremity.  
Again, Diagnostic Code 5055 instructs that knee replacement with 
intermediate degrees of residual weakness, pain or limitation of 
motion be rated by analogy to diagnostic codes 5256, 5261, or 
5262.  

A January 28, 2008, operative report for the total right knee 
replacement noted a pre-surgical and post-surgical diagnosis of 
arthritis of the right knee.  A February 2008 post-operative 
follow-up record noted complaints of knee pain, mid quadriceps 
pain, increased pain in the anterior knee, as well as trouble 
bending the knee backwards.  Range of motion testing reflected 
flexion to 80 degrees and 5-8 degrees short of full extension.  
The diagnosis was arthritis of the knee, post knee replacement.

Thus, following a review of the evidence of record, it is 
determined that a 60 percent evaluation is warranted under 
Diagnostic Code 5055, recognizing the Veteran's chronic residuals 
of pain and weakness.  It is noted that, given the objective 
range of motion demonstrated in February 2008, the Veteran would 
not achieve a higher evaluation under Diagnostic Codes 5260-5262.  
Moreover, the evidence does not speak to stability, precluding an 
evaluation by analogy to Diagnostic Code 5257.  There are no 
other relevant code sections for consideration and the 100 
percent rating under Diagnostic Code 5055 is no longer available 
as it is more than one year following implantation of the 
prosthesis.  

In sum, the Board finds that the Veteran is entitled to a 60 
percent rating under Diagnostic Code 5055 from March 1, 2009, to 
the present.  




ORDER

A rating in excess of 20 percent for a right knee disability, 
status post right medial meniscectomy and total joint 
replacement, prior to January 28, 2008, is denied.

A 60 percent rating for a right knee disability, status post 
right medial meniscectomy and total joint replacement is granted 
from March 1, 2009, subject to the criteria applicable to the 
payment of monetary benefits.


REMAND

The Veteran contends that he has a left shoulder disability 
related to his active service.  However, service treatment 
records are silent to any complaints of left shoulder pain or 
treatment of any left shoulder injury.

Post service treatment records include a July 1970 treatment 
record showing complaints of left shoulder pain.  However, a 
February 2004 private treatment record from P.G.F., M.D., 
indicated that the Veteran dislocated his left clavicle.  

The Veteran also submitted a May 2007 statement from his treating 
VA physician indicating that after reviewing the Veteran's 
history, including his complaints of left shoulder pain dating 
back to 1970, the current left shoulder disability was as likely 
as not secondary to the Veteran's service-connected hiatal hernia 
surgery.  

The above opinion suggests a relationship between the claimed 
left shoulder disability and the Veteran's service-connected 
hiatal hernia residuals.  However, the opinion, standing alone, 
does not enable a grant because it is entirely devoid of 
supporting rationale.  It does raise the need for an examination 
to clarify the etiology of any current left shoulder disorder.  
See 38 U.S.C.A. § 5103A(d)(2).



Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are not 
currently associated with the Veteran's 
claims file should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file and any negative search should be 
communicated to the Veteran.

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of the current left shoulder 
disability.  The claims file must be 
provided to the examiner prior to the 
examination.  All indicated evaluations, 
studies, and tests should be accomplished, 
and any such results must be included in 
the examination report.  The examiner must 
comment on both the February 2004 record 
from Dr. F., showing a dislocated left 
clavicle as well as the May 2007 statement 
from the VA physician indicating that the 
Veteran's shoulder disability was related 
to his residuals of a hiatal hernia 
surgery.  After conducting the examination, 
the examiner should provide an opinion on 
the following:

(a) Whether it is at least as likely 
as not (e.g., a 50% or higher degree 
of probability) that any current left 
shoulder disability, had its onset 
during service or is in any way 
related to the Veteran's active 
service.     

(b) Whether it is at least as likely 
as not the Veteran's service-
connected disabilities, to include the 
service-connected residuals of hiatal 
hernia operation, caused or aggravated 
(made permanently worse) his left 
shoulder disability.  If aggravation 
is found, the examiner must identify 
the baseline level of disability prior 
to the aggravation and determine what 
degree of additional impairment is 
attributable to aggravation of the 
left shoulder disability by the 
service-connected disability.  

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative.

3.  After the foregoing, review the 
evidence added to the record and 
readjudicate the Veteran's claim.  If the 
claimed benefit remains denied, the Veteran 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


